Opinion issued January 7, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00797-CV
                           ———————————
     IN RE THE HONORABLE LONNIE COX, JUDGE OF THE 56TH
         DISTRICT COURT OF GALVESTON COUNTY, Relator


            Original Proceeding on Petition for Writ of Injunction


                         MEMORANDUM OPINION

      Relator, the Honorable Lonnie Cox, Judge of the 56th District Court of

Galveston County, has filed a petition for a writ of injunction directed against

respondents,1 alleging that they have “conducted a campaign of economic coercion


1
      Respondents are the Honorable Mark Henry, County Judge of Galveston County;
      the Honorable Ryan Dennard, Galveston County Commissioner, Precinct One; the
      Honorable Joe Giusti, Galveston County Commissioner, Precinct Two; the
      Honorable Stephen Holmes, Galveston County Commissioner, Precinct Three; the
      Honorable Ken Clark, Galveston County Commissioner, Precinct Four; Robert
against employees of the Galveston County Department of Justice Administration”

and threatened their employment to force them to abandon their current jobs,

dismantle the department, and moot the related appeal filed by respondent, the

Honorable Mark Henry, County Judge of Galveston County, in The Honorable

Mark Henry, County Judge of Galveston County v. The Honorable Lonnie Cox,

Judge of the 56th District Court of Galveston County, No. 01-15-00583-CV, 2015
WL 9412758 (Tex. App.—Houston [1st Dist.] Dec. 22, 2015, no pet. h.). Relator

asserts that a writ of injunction is necessary to prevent respondents from

“destroying or impeding the jurisdiction of this court in Case No. 01-15-00583-CV

and to prevent actions—reassignment or replacement of Justice Administration

employees to non-judicial posts—which would violate the Temporary Injunction

below [and] make the appellate controversy moot.”

      A court of appeals may grant injunctive relief for the purpose of protecting

its jurisdiction over a pending appeal and to preserve the subject matter of the

litigation so that the appeal does not become moot. See Dall. Morning News v.

Fifth Court of Appeals, 842 S.W.2d 655, 658 (Tex. 1992) (orig. proceeding);

Becker v. Becker, 639 S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.] 1982) (orig.

proceeding) (appellate court has jurisdiction to grant injunctive relief to protect its

jurisdiction over pending appeal, but not merely to preserve status quo or prevent

      Boemer, Director, Galveston County Legal Department; and Peri Bluemer,
      Director, Galveston County Department of Human Resources.

                                          2
loss or damage to party); see also TEX. GOV’T CODE ANN. § 22.221(a) (Vernon

2004) (“Each court of appeals or a justice of a court of appeals may issue a writ of

mandamus and all other writs necessary to enforce the jurisdiction of the court.”).

      The Court has rendered judgment and issued an opinion in the appeal in

cause number 01-15-00583-CV. Moreover, respondents, in their response filed six

days after relator filed his petition for injunctive relief, advised the Court that the

Galveston County Commissioners Court had “convened a special meeting and

voted to budget” for the positions at issue “in accordance with the Judges’

appointment,” and there was “no danger” of the employees at issue “being fired by

the members of the Commissioners Court.”

      We dismiss the petition for writ of injunction as moot. We dismiss any

pending motions as moot.




                                              Terry Jennings
                                              Justice

Panel consists of Justices Jennings, Higley, and Brown.




                                          3